Citation Nr: 0002324	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
April 1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded by the Board in December 
1997 for further development; it was returned to the Board in 
August 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There has been no demonstration of PTSD in service, nor 
has there been demonstration of a causal relationship between 
the veteran's PTSD and any event in service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

Service medical records show that the veteran reported, at 
his enlistment examination, a history of nervous dermatitis.  
Service medical records are otherwise negative for any 
complaints, finding or diagnosis of psychiatric disability.  
Service personnel records show that the veteran was stationed 
at the Grand Forks Air Force Base in North Dakota in 
September 1980 as a security specialist.  The personnel 
records show that the veteran was recommended for discharge 
based on an apathetic and defective attitude toward military 
rules and regulations displayed throughout service.

The veteran filed the instant claim in November 1993.

On file are records from the Social Security Administration 
(SSA), as well as private medical records for the period from 
September 1989 to November 1997.  Private treatment notes 
from Paulo Bahr, M.D., for July 1990 to August 1994, in 
particular document that when the veteran initially presented 
in July 1990 for evaluation, he reported developing symptoms 
of PTSD following a recent motor vehicle accident (MVA) in 
February 1989.  Subsequent treatment notes and statements by 
Dr. Bahr from 1990 until May 1994 record in detail the 
veteran's complaints of, inter alia, nightmares, intrusive 
recollections and feelings of guilt associated with the MVA, 
and document that Dr. Bahr diagnosed the veteran with PTSD 
which, he concluded on numerous occasions, was secondary to 
the February 1989 MVA; none of Dr. Bahr's treatment records 
prior to June 1994 refer to the veteran's period of service.  
In June 1994, the veteran reported to Dr. Bahr that his PTSD 
had resulted from a February 1980 incident in service in 
which he was exposed to an unusual situation involving 
burning fumes from aircraft.  The veteran indicated that he 
wanted this information to be available in connection with 
his application for VA benefits; subsequent treatment records 
from Dr. Bahr are negative for any further reference to the 
veteran's period of service.

Private medical records on file from other providers and SSA 
records do not reference the veteran's period of service or 
address the etiology of the veteran's PTSD, other than to 
indicate that the content of the veteran's psychiatric 
symptoms consistently involved the February 1989 MVA.  At a 
November 1997 SSA psychological evaluation, the report of 
which is on file, the veteran referred to his February 1989 
MVA in describing his psychiatric symptoms, but notably did 
not report serving in the military; the examiner concluded 
that the veteran had a history of PTSD marked by nightmares, 
flashbacks and other symptoms.

On file is a statement, dated in January 1994, from R.G.  The 
author indicated that he had represented the veteran in a 
lawsuit to recover damages for injuries received in a 
February 1989 MVA.  He indicated that the case had been 
settled and that the settlement proceeds would be disbursed 
to the veteran effective the date of the letter.

Of record is a January 1994 statement by Dr. Bahr, in which 
he reported treating the veteran for PTSD and other mental 
disorders since July 1990.  In a March 1994 statement, Dr. 
Bahr, in response to correspondence from the RO, clarified 
that the veteran had developed PTSD following an MVA in 
February 1989.  In a June 1994 statement, however, Dr. Bahr 
averred that the veteran was a good informant, and stated 
that the veteran had recently reported a February 1980 
incident to him in which the veteran was involved in a 
sensitive or classified project during which time he was 
exposed to burning fuel related to an aircraft accident.  Dr. 
Bahr indicated that the event was an unusual and overwhelming 
experience for the veteran that lead to the development of 
PTSD.

The veteran was afforded a VA examination in January 1994, at 
which time he reported serving as a military policeman in 
service.  He described witnessing an incident in service in 
which a bomber, possibly carrying nuclear weapons, caught 
fire.  He stated that while no deaths resulted from the 
incident, several persons sustained injuries.  He informed 
the examiner that he considered the incident particularly 
frightening because he was responsible for ensuring, by force 
if necessary, that other flight crews removed their aircraft 
from the area during the incident.  He informed the examiner 
that he thereafter began to misbehave in service because of 
this incident.  He also reported a history of intermittent 
employment following service until his MVA in February 1989.  
With respect to current complaints, the veteran reported 
experiencing frequent nightmares and recollections of the 
fire; he did not indicate that those recollections were 
interfering with his ability to work.  After mental status 
examination, the examiner concluded that while the veteran 
met criteria A and B for a diagnosis of PTSD, he did not 
fully meet criterion C or D.  A diagnosis of PTSD was 
therefore not rendered.
 
On file are several statements by the veteran in which he 
describes an incident in service in which a bomber, possibly 
carrying nuclear weapons, caught fire.  He asserted that he 
was ordered at that time to ensure that flight crews 
evacuated other planes from the area, and he stated that he 
was ordered to kill those crewmembers who failed to comply 
with those instructions.  The veteran complained that he was 
never debriefed after the incident or provided support, and 
that he still had recollections of the incident.  The 
veteran's representative argued, in essence, that the 
veteran's experiences in service resulted in PTSD, and that 
the February 1989 MVA merely aggravated that condition.  

Of record are undated newspaper articles which essentially 
describe an incident occurring at the Grand Forks Air Force 
Base in which a B-52 bomber caught fire.  The articles 
indicate that the type of weapons carried onboard the 
aircraft were not known.

On file is a January 1997 letter from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental Support Group), 
which include an historical abstract describing an incident 
which occurred on September 15, 1980.  The abstract indicates 
that the engine of a B-52H bomber stationed at Grand Forks 
Air Force Base caught fire, that three firemen were treated 
for minor injuries and released, and that one crewman and one 
fireman were hospitalized.

Service medical records are negative for any psychiatric 
complaints or treatment and there is no medical evidence of a 
diagnosis of PTSD either in service or for more than 7 years 
after service.  PTSD was first diagnosed in July 1990, 
following a February 1989 MVA, and from 1990 to January 1994, 
the veteran consistently reported that his nightmares, 
flashbacks and other symptoms associated with his PTSD only 
involved the postservice MVA.  While the veteran nevertheless 
now contends that his experiences in service caused his PTSD, 
the record reflects that he first reported experiencing 
symptoms related to those events at VA examination in January 
1994, immediately after filing his claim for VA compensation 
for PTSD and shortly before receiving the settlement proceeds 
from the lawsuit filed in connection with the February 1989 
MVA.  Moreover, although the veteran attributed his PTSD to 
service on VA examination in January 1994 and on one occasion 
in June 1994 with Dr. Bahr, he did not again mention his 
period of service or any incidents experienced therein when 
examined or treated at various times thereafter.  Indeed, at 
his November 1997 SSA psychological examination, the veteran 
did not even report serving in the military, but instead 
discussed his February 1989 MVA and his psychiatric symptoms 
in relation thereto.  Under the circumstances, the Board 
concludes that the veteran's statements to the effect that 
his reported experiences in service distressed him and that 
he experienced nightmares, flashbacks and other psychiatric 
symptoms whose content reflected his experiences in service 
are not credible in light of contemporary medical records 
which consistently document through 1993, and from July 1994 
onward, that the content of the veteran's psychiatric 
symptoms revolved exclusively around his February 1989 MVA, 
without any reference to service, and that he was repeatedly 
diagnosed with PTSD based on symptoms associated with the 
MVA. 

Although Dr. Bahr concluded in June 1994 that the veteran 
developed PTSD from his service experiences, this conclusion 
was based solely on the veteran's account of the content of 
his symptoms on that one occasion which, as noted above, is 
not considered credible.  Moreover, the Board notes that Dr. 
Bahr's June 1994 statement is inconsistent with his prior 
statements in which he repeatedly noted that the veteran's 
PTSD symptomatology was exclusively associated with the MVA.  
In addition, the January 1994 VA examiner concluded, after 
review of the reported service stressors and mental status 
evaluation, that the veteran did not fulfill the criteria for 
a diagnosis of PTSD in that he did not exhibit sufficient 
symptoms associated with his claimed stressors.

In essence, the one medical opinion supporting the veteran's 
claim is based on statements of the veteran which the Board 
has found to be not credible.  It clearly provides no basis 
for the Board to conclude that it is at least as likely as 
not that PTSD was incurred in or aggravated by service.  The 
Board therefore finds that application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

